
	

113 S794 IS: Dependable Air Service Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 794
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Hoeven (for himself,
			 Ms. Klobuchar, Mr. Cornyn, Mr.
			 Begich, Ms. Ayotte,
			 Mrs. Shaheen, Mr. Portman, Mr.
			 Risch, Mr. Coats,
			 Mr. Chambliss, Mr. Lee, Mr.
			 Graham, Mr. Blumenthal,
			 Mr. Manchin, Mr. Alexander, Mr.
			 McCain, Mr. Toomey,
			 Mr. Enzi, Mr.
			 Kirk, Mr. Barrasso,
			 Mr. McConnell, Mr. Coburn, Mr.
			 Scott, Mr. Inhofe,
			 Mr. Grassley, Mr. Heinrich, Mr.
			 Roberts, Mr. Crapo,
			 Mr. Johnson of Wisconsin,
			 Mr. Johanns, Mr. Paul, Mr.
			 Cochran, Mrs. Fischer,
			 Mr. Sessions, Mr. Wicker, Mr.
			 Blunt, Mr. Boozman,
			 Mr. Rubio, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To prevent an increase in flight delays and
		  cancellations, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Dependable Air Service Act of
			 2013.
		2.Prevention of
			 increases in flight delays and cancellations
			(a)Prevention of
			 increases requiredThe
			 Secretary of Transportation shall ensure that flight delays and cancellations
			 do not result from furloughs of employees of the Federal Aviation
			 Administration implemented as a result of any rescission or reduction in
			 funding for fiscal year 2013 provided for under—
				(1)a sequestration
			 order issued by the President pursuant to section 251A(7)(A) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(7)(A));
				(2)section 3002 or
			 3004 of the Consolidated and Further Continuing Appropriations Act, 2013
			 (Public Law 113–6); or
				(3)section 251 or
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901 and 901a).
				(b)FundingIn carrying out subsection (a), the
			 Secretary of Transportation may—
				(1)use amounts available for the operations of
			 the Federal Aviation Administration for fiscal year 2013 as of the day before
			 the date of the enactment of this Act; or
				(2)notwithstanding division G of the
			 Consolidated and Further Continuing Appropriations Act, 2013 (Public Law
			 113–6), or a sequestration order issued by the President pursuant to section
			 251A(7)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 901a(7)(A))—
					(A)increase the
			 amount available for the operations of the Federal Aviation Administration for
			 fiscal year 2013 by an amount the Secretary determines to be necessary to
			 ensure that flight delays and cancellations do not result from the furloughs
			 described in subsection (a); and
					(B)reduce amounts
			 made available for other programs of the Department of Transportation for
			 fiscal year 2013 by an amount equal to the amount by which funding for the
			 operations of the Federal Aviation Administration is increased under
			 subparagraph (A).
					
